internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-122559-98 date date re legend decedent spouse trust ein r s dollar_figurex dollar_figurey dear this is in response to your letter dated date regarding the above captioned estate on date the service issued plr-104090-98 granting an extension of time under sec_301 of the procedure and administration regulations to make the transitional rule election under sec_26_2652-2 of the generation-skipping_transfer_tax regulations rulings were also issued under sec_1001 and sec_1015 of the internal_revenue_code this letter supercedes plr-104090-98 decedent died testate on date in decedent established trust upon decedent's death the majority of decedent's_estate passed to trust under the terms of trust spouse possessed a qualifying_income_interest_for_life in the trust property upon spouse's death the remainder of the trust property was to pass in equal shares to two other trusts created by decedent in one trust for the benefit of decedent's and spouse's daughter r and her descendants and one trust for the benefit of decedent's and spouse's daughter s and her descendants on schedule m of the decedent’s estate_tax_return the executrixes of decedent’s estate made a valid qualified_terminable_interest_property qtip_election with respect to the entire trust and also made a reverse_qtip_election with respect to the entire trust on schedule r of the decedent’s estate_tax_return the executrixes allocated dollar_figurex of decedent’s generation- skipping transfer gst_exemption to trust the executrixes did not split the qtip_trust into an exempt trust and a nonexempt trust subsequently on date the estate filed a statement attached to a copy of the decedent’s estate_tax_return on which the reverse_qtip_election was made the statement indicates that an election is being made to treat the trust as two separate trusts an exempt trust and a nonexempt trust the exempt trust is to be funded with an amount equal to the fraction of dollar_figurex decedent’s remaining gst_exemption over dollar_figurey the value of the assets which funded the trust at the time of decedent’s death multiplied by the fair_market_value of the assets of the trust on the date of the separation the nonexempt trust is to be funded with the balance of the property held in trust the exempt trust will have an inclusion_ratio of zero and the nonexempt trust will have an inclusion_ratio of one the statement identifies the values of the two separate trusts sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer with regard to the generation-skipping_transfer_tax gstt each individual is allowed an exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt chapter as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26_2652-2 of the generation-skipping_transfer_tax regulations provides that if a reverse_qtip_election is made with respect to a_trust prior to date and gst_exemption has been allocated to that trust the transferor or the transferor's executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor's gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio the election is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under sec_2652 the statement must indicate that an election is being made to treat the trust as two separate trusts and must identify the values of the two separate trusts the statement is filed in the same place in which the original return was filed and must be filed before date a_trust subject_to the election is treated as a_trust that was created by two transferors sec_301_9100-1 of the procedure and administration regulations provides that the commissioner of internal revenue may in the commissioner's discretion grant a reasonable extension of the time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting the relief will not prejudice the interests of the government sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301 a in this case the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently an extension of time for making the election to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor's gst_exemption previously allocated to the trust under sec_26_2652-2 is granted until date sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from a conversion of property into cash or from an exchange or property for other money differing materially either in_kind or extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange is a disposition under sec_1001 see sec_1_1001-1 an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite the essential question is whether upon establishment of the exempt and the non-exempt subtrusts the beneficiaries will have different rights to trust income and principal than they currently have the decedent’s estate represents that the beneficiaries of both the exempt trust and the non-exempt trust will be the same as the beneficiaries of the original trust ie spouse with a life-interest and decedent’s issue as remaindermen and that all will be beneficiaries of both trusts although the trust will be treated as two separate trusts the two trusts will be governed by the same trust document that has governed the trust on that basis we believe that the interests of the beneficiaries will not change when the two subtrusts of the trust are established we conclude that no gain_or_loss will be recognized by the trust under sec_61 and sec_1001 as a result of the making of the transitional rule election under sec_26_2652-2 and the establishment of the exempt subtrust and the nonexempt subtrust we believe that the exempt and nonexempt subtrusts embody legal entitlements substantially identical to those of the trust and consequently are not materially different from it sec_1015 provides that the basis in property acquired by a transfer in trust generally is the same as it would be in the hands of the grantor with adjustments for gain_or_loss recognized by grantor we conclude that immediately after the severance of trust into the exempt subtrust and the nonexempt subtrust the adjusted_basis of each trust in each asset that it holds will be the same as the adjusted_basis of trust in that asset immediately before the severance except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be forwarded to the service_center where the election was filed a copy is enclosed for that purpose sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purpose copy of letter prior written_determination number
